Case 4:19-cv-00607-JED-JFJ Document 2 Filed in USDC ND/OK on 11/12/19 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OKLAHOMA

 Oklahoma Turnpike Authority,                        )
                                                     )
                         Plaintiff                   )
                                                     )
 v.                                                  )
                                                     )
 (1) 3.62 acres of land, more or less, situated in   )
 Tulsa County, Oklahoma;(2) Estate of Raymond A. )            Case No. 19-cv-00607-JED-JFJ
 Hayes (deceased) (3) Spouse of Raymond A.           )
 Hayes, if any; (4) Mikael Hayes, a single man;      )
 (5) Sharon Koetter; a married woman; (6) Jimmie )
 Koetter, husband of Sharon Koetter; (7) Hayes       )
 2016 Irrevocable Trust - Sharon J. Koetter,         )
 Trustee; (8) Iola Osborne, or her unknown heirs or )
 successors if deceased; (9) Estate of Wanda Bush )
 (deceased); (10) L’Dena McMullen; (11) John Doe )
 McMullen, spouse of L’Dena McMullen, if any; )
 (12) United States Department of Interior, Bureau )
 of Indian Affairs as Trustee on behalf of Alottee   )
 Gracie Postoak, Full Blood Creek, Roll No. 2327; )
 (13) Occupants of 3.62 acres of land located in the )
 3300 Block of South 57th West Avenue, Tulsa,        )
 Oklahoma; (14) Tulsa County Treasurer;              )
 (15) Tulsa County Board of Commissioners            )
                                                     )
                         Defendants                  )

                                          COMPLAINT

        The Plaintiff, Oklahoma Turnpike Authority (the "Plaintiff"), for its cause of action against

 the Defendants alleges and states as follows:

        1.      This action is instituted in the name of the Oklahoma Turnpike Authority, as

 authorized by and in accordance with 25 U.S.C. §357 and 69 Okla. Stat. § 1701 et. seq.

        2.      For the purpose of establishing, constructing and maintaining the Gilcrease Turnpike

 Project in Tulsa County, Oklahoma, it is necessary for the Plaintiff to acquire an interest in the

 property hereinafter described on Exhibit "A", attached hereto and made a part hereof (the
Case 4:19-cv-00607-JED-JFJ Document 2 Filed in USDC ND/OK on 11/12/19 Page 2 of 5




 "Property"), excluding mineral interests and including the right to use and remove any and all

 roadbuilding materials. The acquisition shall be in fee simple, unless specified otherwise in Exhibit

 "A" in which case the quality of title or interest to be acquired shall be as stated therein. The

 Property is to be acquired for the construction and/or maintenance of the Turnpike System or

 facilities necessary and incidental thereto.

         3.      The Property is situated in Tulsa County, Oklahoma. The above named Defendants

 own, claim or might claim some interest in the Property.

         4.      Plaintiff further states and represents that it has made reasonable effort to secure by

 purchase the Property, from the said Defendants, except in instances where there are nonresident

 owners, unknown heirs, imperfect titles and owners whose whereabouts cannot be ascertained with

 reasonable diligence, and where title issues and legal restrictions make it unable to secure the

 property by purchase.

         5.      A public necessity exists for the acquisition of the property, and the Oklahoma

 Turnpike Authority has adopted a Resolution of Necessity to acquire the Property. A copy of the

 Resolution of Necessity is attached as Exhibit “B.”

         6.      Plaintiff further states that it is necessary to acquire said title or interest and

 equivalent rights, title or interest in and to the light, airspace, access and view above said property

 and abutters rights, if any, including, without limitation, any rights of access, light, air, or view, to

 or from the property described above and the remaining portion of larger parcel of property

 including the Property onto the turnpike project and limited access facility, including limited access

 highways, expressways, arterial highways, frontage roads, public roads and the auxiliary service

 highways to be constructed now or in the future on the property being acquired in order to


                                                    2
Case 4:19-cv-00607-JED-JFJ Document 2 Filed in USDC ND/OK on 11/12/19 Page 3 of 5




 accomplish the public purpose of constructing and/or maintaining turnpike projects and related

 facilities. Acquisition of this property by Plaintiff excludes mineral interests. Said mineral interests

 may only be explored as provided by law and in a manner not inconsistent with the use of the

 Property, the turnpike system and other purposes incidental thereto.

        WHEREFORE, premises considered, Plaintiff prays that the Court appoint three

 disinterested freeholders of Tulsa County as Commissioners. They should be selected by the Judge

 of the United States District Court, as prescribed by law, and should not be interested in any like

 question. The Commissioners should be instructed to inspect the Property and to consider and

 determine the just compensation to which the said Defendants as owners thereof, or those who

 profess an interest therein, are entitled by reason of the taking of the Property. The Report of

 Commissioners should be filed with the Court Clerk. Notice as prescribed by statute should be

 served by the Court Clerk upon all parties. Upon deposit with the Court Clerk of the amount stated

 in the Report of Commissioners, Plaintiff is authorized to enter upon and take the Property for its

 use as described. The final determination of all rights and issues of the parties should be made in the

 manner as prescribed by law.

                                                HOLLOWAY•MONAGHAN•KING


                                                s/ W. Brant Warrick___________________________
                                                Kelly F. Monaghan, OBA #11681
                                                W. Brant Warrick, OBA #30967
                                                4111 South Darlington, Suite 900
                                                Tulsa, Oklahoma 74135
                                                (918) 627-6202
                                                Fax (918) 627-6265
                                                kmonaghan@hmkoklaw.com
                                                bwarrick@hmkoklaw.com
                                                ATTORNEYS FOR PLAINTIFF


                                                    3
Case 4:19-cv-00607-JED-JFJ Document 2 Filed in USDC ND/OK on 11/12/19 Page 4 of 5




                                  CERTIFICATE OF SERVICE

         This is to certify that on the __12__ day of November, 2019, in addition to the other parties
 listed above, a copy of the foregoing Complaint was mailed, certified mail, return receipt requested,
 to the following:

        David Bernhardt- Secretary
        Department of the Interior
        1849 C Street, N.W.
        Washington, D.C. 20240

        Tara Katuk Mac Lean Sweeney
        Assistant Secretary - Indian Affairs
        Department of the Interior
        1849 C Street, N.W.
        MS-4660-MIB
        Washington, D.C. 20240

        Bureau of Indian Affairs
        Shawnee Agency
        c/o Becky S. Bartosh - Realty Specialist
        624 West Independence, Suite 109
        Shawnee, Oklahoma 74801

        Charles Babst
        Bureau of the Interior, Office of the Solicitor
        7906 East 33rd
        Tulsa, Oklahoma 74145

        William Barr
        Attorney General
        Robert F. Kennedy Building
        950 Pennsylvania Avenue NW, Suite 5137
        Washington, D.C. 20530

        R. Trent Shores
        United States Attorney’s Office Northern District of Oklahoma
        110 W. 7th Street
        Suite 300
        Tulsa, OK 74119




                                                   4
Case 4:19-cv-00607-JED-JFJ Document 2 Filed in USDC ND/OK on 11/12/19 Page 5 of 5




       Ann H. Morris, PC
       Attorney at Law
       2021 S. Lewis Ave., Suite 450
       Tulsa, OK 74104


                                       s/ W. Brant Warrick
                                       W. Brant Warrick




                                         5
